J-A07020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHAN L MAY JR.                           :
                                               :
                       Appellant               :   No. 1235 MDA 2020

               Appeal from the Order Entered September 3, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-SA-0000196-2020


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                            FILED MARCH 23, 2021

        Appellant, Nathan L. May, appeals pro se from the September 3, 2020

Order denying his Petition for Leave to File Appeal Nunc Pro Tunc. We affirm.

        The facts and procedural history relevant to our disposition are as

follows. On June 26, 2014, a magistrate judge convicted Appellant of one

count of Operation Following Suspension of Registration and two counts of

Driving with a Suspended License.1 Appellant did not file a timely summary

appeal.

        More than five years later, on August 19, 2020, Appellant filed a Petition

for leave to file an appeal from those convictions nunc pro tunc. The trial

court directed the Commonwealth to file an Answer.                  Following its

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S. §§ 1371(a) and 1543(a), respectively.
J-A07020-21



consideration of the Petition and Answer, on September 3, 2020, the trial court

denied Appellant’s Petition.

      Appellant filed a timely Notice of Appeal. On October 5, 2020, the trial

court entered an Order directing Appellant to file a Rule 1925(b) Statement of

Matters Complained of on Appeal within 21 days of the Order’s entry on the

docket.    In this Order, the court informed Appellant that “[a]ny issue not

properly included in the Statement timely filed and served pursuant to

Pa.R.A.P. 1925(b) shall be deemed waived.”

      On November 12, 2020, the trial court filed a Rule 1925(a) Opinion

indicating that Appellant had not complied with the court’s Order to file a Rule

1925(b) Statement. This Court’s review of the trial court docket confirms that

Appellant did not, and has not to date, filed the court-ordered Statement.

      When a trial court orders an appellant to file a Rule 1925(b) statement,

issues    not   included    in   the   statement   are   waived.   See   Pa.R.A.P.

1925(b)(4)(vii); Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005).

It is imperative that an appellant comply with the Rule, as the statement is

“intended to aid trial judges in identifying and focusing upon those issues that

the parties plan to raise on appeal[, and] is thus a crucial component of

appellate process.” Commonwealth v. McBride, 957 A.2d 752, 758 (Pa.

Super. 2008) (quoting Commonwealth v. Butler, 812 A.2d 631, 636 (Pa.

2002)). The bright-line application of waiver for failure to conform with Rule

1925(b) applies to         pro se appellants with equal force.       See, e.g.,

Commonwealth v. Schofield, 888 A.2d 771, 773-75 (Pa. 2005) (holding pro

                                         -2-
J-A07020-21



se appellant who failed to comply with Rule 1925(b) waived all issues);

Commonwealth v. Boniella, 158 A.3d 162, 163-64 (Pa. Super. 2017)

(holding pro se appellant’s failure to file timely Rule 1925(b) statement waived

all issues).

       Because Appellant failed to file a Rule 1925(b) Statement as ordered,

Appellant has waived any issues he sought to raise on appeal.        We, thus,

affirm the Order of the trial court.

       Order affirmed.2




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/23/2021




____________________________________________


2 On December 30, 2020, the Commonwealth filed an Application to Quash
this appeal owing to Appellant’s failure to comply with this Court’s briefing
requirements. In light of our disposition, we deny the Commonwealth’s
Application as moot.

                                           -3-